If the case was dismissed'on the return day because of the failure of the plaintiffs to-appear, the judgment appealed from was rendered without jurisdiction; but on the appeal from the judgment the return is conclusive, and that states that the case was adjourned on the return day. The notice of appeal states that the appeal is also from an order denying a motion to vacate said judgment entered on the 3d day of January, 1908, but no such order is returned to this court. There is a memorandum of a decision indorsed on the papera, but no order. This is another illustration of the laxity which so frequently occurs in the making of returns to this court on appeals from the Municipal Court. The judgment of the Municipal Court is affirmed, with costs, and the appeal from . the alleged order is dismissed. Woodward, Jenks, Gaynor, Rich and .Miller, JJ., concurred. '